Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 3 April 1821
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respected Sir,
Custom House Boston
Apl. 3d. 1821.—
By the ship Cadmas, I received three cases of wine, for you, which was shipped by J. Dodge Esqr U. S. Consul at Marseilles. Enclosed is a letter from him & the invoice.Not knowing your agent, I have sent the wine, in the Huntress, as per the bill of lading, to James Gibbons Esqr, the Collector at Richmond, with a request, that he would take charge of it, & await your instructions.The changes at this front were,Duties &c.8.80Freight825Dollars =17.05I hope I have acted in conformity to your wishes, in thus forwarding the cases, and shall ever be most happy to attend to any commands, you may be pleased to confer upon me.With the highest respect, I have the honor to be, your most obt. st. H A S  Dearborn